NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with 
                                          Fed. R. App. P. 32.1



                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                           Argued April 29, 2014
                                           Decided May 8, 2014

                                                     Before

                                               WILLIAM J. BAUER, Circuit Judge

                                               JOEL M. FLAUM, Circuit Judge       

                                  MICHAEL S. KANNE, Circuit Judge

Nos. 13‐2465 & 13‐3140

DARREYL M. YOUNG‐GIBSON,                                    Appeals from the United States District
    Plaintiff‐Appellant,                                    Court for the Northern District of Illinois,
                                                            Eastern Division.
        v.
                                                            No. 11 C 8982
BOARD OF EDUCATION OF THE
CITY OF CHICAGO,                                            Virginia M. Kendall,
      Defendant‐Appellee.                                        Judge.

                                                  O R D E R

     Darreyl Young‐Gibson (“Young‐Gibson”) was hired as principal at Percy L. Julian
High School in Chicago but soon crossed swords with the Board of Education on a range
of issues. She was suspended twice, reassigned to an administrative post away from the
high school, and eventually fired. Young‐Gibson then sued the Board under Title VII of the
Civil Rights Act of 1964 and 42 U.S.C. § 1983. She claimed that the Board had fired her
 Nos. 13‐2465 & 13‐3140                                                                Page 2


because  she  is  African  American  and  female,  and  to  retaliate  for  various  protected
activities. Young‐Gibson also claimed that the Board had violated her right to due process
by reassigning her to the administrative post without notice and a hearing. The district
court granted summary judgment for the Board. On appeal Young‐Gibson abandons her
discrimination claims, but argues that her retaliation and due‐process claims should have
survived the Board’s motion for summary judgment because of what she describes as the
“temporal  proximity”  of  events.  (Although  she  filed  two  notices  of  appeal,  they  are
duplicative, and we have analyzed the two appeals as one.) We affirm the district court’s
judgment because Young‐Gibson introduced no evidence from which a jury reasonably
could conclude that the Board retaliated against her or that she suffered any economic
harm from being reassigned to an administrative post.

     Young‐Gibson was hired as principal of Julian High School on a four‐year contract that
commenced in January 2008. That same month the CEO of the Chicago Public Schools
suspended  “T.D.,”  a  Julian  employee  who  was  under  investigation  for  “inappropriate
interactions”  with  students.  Young‐Gibson  wrote  to  the  CEO,  informing  him  that  she
had  independently  found  the  allegations  against  T.D.  to  be  “false,  baseless,  and
uncorroborated” and that she was therefore “rescinding” the suspension and “restoring
[T.D.] to his position” at the school.

    Young‐Gibson then was summoned to a pre‐discipline hearing for repeatedly allowing
T.D. into the school during the investigation and for being “grossly insubordinate” to a
supervisor about issues of student safety. As a result Young‐Gibson received a 20‐day,
unpaid suspension in February 2008, and the Board of Education issued a resolution in
April warning her that she would be dismissed if the insubordination continued.

    Meanwhile, CPS had announced in March 2008 that it was designating Julian as “on
probation,” the same status assigned the school the previous year under CPS’s “School
Probation and Remediation Policy.” Young‐Gibson was told that, as a result of Julian’s
probationary  status,  she  could  be  removed  as  principal  for  failing  to  make  adequate
progress in correcting deficiencies. See 105 ILL. COMP. STAT. 5/34‐8.3(d).

     Young‐Gibson  responded  by  filing  a  charge  of  discrimination  in  April  2008  with
the Equal Employment Opportunity Commission and the Illinois Department of Human
Rights. She accused the Board of discriminating against her because of her race and sex and
in retaliation for advocating on behalf of an employee falsely accused of sexual harassment.
 Nos. 13‐2465 & 13‐3140                                                                    Page 3


    Six months later, while Young‐Gibson’s administrative complaint remained pending,
she was summoned to another pre‐discipline hearing for “gross insubordination.” This
time  she  was  suspended  without  pay  for  10  days  in  December  2008  for  “refusing  to
respond”  to  a  supervisor’s  query  about  a  counselor  at  the  school  and  ignoring  a
supervisor’s  directive  to  reply  to  parents’  concerns  regarding  textbooks,  lockers,  and
student IDs.

     Then in March 2009, the Illinois State Board of Education placed Julian on probation
because of the school’s “prolonged noncompliance with legal and regulatory requirements
in the area of Special Education Services” and noncompliance “in the area of Health/Life
Safety.” To “avoid any further recognition action,” the state agency warned, Julian must
correct its deficiencies by the end of the following school year.

     Days  after  the  state  agency  notified  CPS  of  Julian’s  probationary  status,  CPS
“temporarily reassigned” Young‐Gibson to an administrative post at a regional office. The
elected Local School Council with oversight over Julian recommended to the CEO that
Young‐Gibson  be  removed  “for  cause.”  The  CEO  then  informed  Young‐Gibson  that  a
hearing would be conducted to determine whether she should be removed as principal and
her contract terminated. Weighing in favor of removal, the CEO told her, were Julian’s
probationary status and the warning the Board had issued her the previous year. After a
hearing in August 2009, the hearing officer concluded that state law permitted the Board
to remove Young‐Gibson as principal because “she was not adequately addressing the
issues that have chronically plagued Julian, in large part because of her failure or refusal
to work with her superiors.” See 105 ILL. COMP. STAT. 5/34‐8.3. Two months later the Board
removed Young‐Gibson and terminated her contract.

     Young‐Gibson sought review of the Board’s decision  in the Circuit Court of Cook
County, also alleging that the Board had breached her employment contract. The circuit
court treated her request for administrative review as a petition for a writ of certiorari and
in  October  2010  ordered  her  reinstated  as  Julian’s  principal.  But  the  Board  took  an
interlocutory appeal to the Appellate Court of Illinois, and in September 2011 the appellate
court  reversed,  confirming  the  Board’s  decision  to  remove  Young‐Gibson  as  principal
under  105  ILL.  COMP.  STAT.  5/34‐8.3.  Young‐Gibson v. Bd. of Educ.  of  City  of Chicago,  959
N.E.2d 751, 764 (Ill. App. 2011). The appellate court rejected Young‐Gibson’s contention
that the Board had been required to, but did not, comply with 105 ILL. COMP. STAT. 5/34‐85,
which governs the removal of Chicago teachers and principals for cause. Id. Rather, the
court  concluded,  the  Board  properly  had  followed  the  procedural  requirements  of
 Nos. 13‐2465 & 13‐3140                                                                     Page 4


§ 5/34‐8.3 in placing Julian on probation and then removing Young‐Gibson as principal. Id.
The Supreme Court of Illinois denied Young‐Gibson leave to appeal.

     By then the EEOC had concluded its investigation and issued Young‐Gibson a right‐to‐
sue letter, more than three years after she filed her administrative charge. Young‐Gibson
then brought this pro se action in December 2011 alleging that she was fired because of her
race and sex. She also alleged that the Board had suspended, reassigned, and discharged
her in retaliation for protected activities. Her complaint mentions only Title VII, see 42
U.S.C. §§ 2000e‐2(a)(1), 2000e‐3(a), but the Board also understood Young‐Gibson to claim
that reassigning her to the administrative post at the regional office had violated her right
to due process.

     The  district  court  rejected  the  Board’s  defense  that  Young‐Gibson’s  claims  were
precluded by the state‐court litigation; the court reasoned that only a final judgment has
preclusive effect and yet the state circuit court had never ruled on Young‐Gibson’s claim
for breach of contract. At summary judgment the Board understood the plaintiff to be
alleging  that  she  was  retaliated  against  for  challenging  the  CEO’s  suspension  of  T.D.,
sending staff to a special‐education conference, and filing her administrative charge of
discrimination. Young‐Gibson responded that she “was fired because she opposed and
exposed the discriminatory treatment of an African‐American male Julian employee.”

     The  district  court  sided  with  the  Board  at  summary  judgment.  The  court  first
concluded  that  Young‐Gibson  lacks  evidence  that  would  allow  a  jury  reasonably  to
conclude under the direct or indirect methods that she was discharged because of her race
or sex. Although Young‐Gibson had touted her successes as Julian’s principal—a grant the
school received from the Japanese Chamber of Commerce and increases in its graduation
rate and in scores on some standardized tests—the court reasoned that Young‐Gibson did
not dispute her repeated insubordination, her defiance of the CEO’s order suspending T.D.,
or  her  failure  to  make  adequate  academic  progress  on  the  deficits  that  led  to  Julian’s
probation.

    On  the  retaliation  claim,  which  Young‐Gibson  tried  to  prove  through  the  direct
method,  the  district court  first  concluded that the plaintiff’s letter to  the CEO was  not
protected  activity  under  Title  VII  because  that  letter  says  nothing  suggesting  that
Young‐Gibson thought T.D.’s suspension was discriminatory. The court also rejected the
argument that her use of discretionary funds to send staff to a special‐education conference
was protected activity. That left her April 2008 administrative charge, which the court
 Nos. 13‐2465 & 13‐3140                                                                            Page 5


concluded was protected activity under Title VII. But the only evidence she submitted to
show retaliation was timing, the court said, and a jury could not reasonably conclude that
the timing was suspicious: Young‐Gibson’s first suspension preceded her administrative
charge, the Board imposed her second suspension 7 months after she filed the charge, and
she was fired another 11 months after that.

     Finally, in granting summary judgment on the due‐process claim, the district court
reasoned  that  Young‐Gibson’s  reassignment  to  the  regional  office  did  not  affect  a
constitutionally  protected  property  interest  because  she  continued  receiving  her  full
principal’s  salary  and  benefits.  And  although  she  asserted  (without  submitting  any
evidence) that she lost her eligibility for a travel allowance when she was reassigned, the
court concluded that Young‐Gibson had not shown that she suffered any economic harm
as a result.

     On appeal, only Young‐Gibson’s due‐process and retaliation claims are properly before
us. In her reply brief Young‐Gibson does mention her claim that she was fired because of
her race and sex. She also spoke about that claim at oral argument. Yet a claim mentioned
for the first time in a reply brief is waived, see George v. Kraft Foods Global, Inc., 641 F.3d 786,
790 (7th Cir. 2011); United States v. Lupton, 620 F.3d 790, 807 (7th Cir. 2010), and a claim that
has been waived cannot be revived at oral argument, see Fluker v. Cnty. of Kankakee, 741 F.3d
787, 791 n.3 (7th Cir. 2013); Veluchamy v. FDIC, 706 F.3d 810, 816–17 (7th Cir. 2013). Thus,
we decline to address Young‐Gibson’s arguments about her discrimination claim.

     As  an  initial  matter,  the  Board  argues  that  the  doctrine  of  claim  preclusion  bars
Young‐Gibson’s  due‐process  claim  because  she  could  have  pursued  that  claim  in  the
state‐court  litigation.  (The  Board  did  not  try  to  assert  claim  preclusion  as  a  bar  to
Young‐Gibson’s retaliation claim until oral argument, which, as we’ve said, is too late.
See  Fluker,  741  F.3d  at  791  n.3;  Baird  v.  Davis,  388  F.3d  1110,  1114  (7th  Cir.  2004).)  The
doctrine of claim preclusion applies in Illinois only if three prerequisites are established:
“(1) a final judgment on the merits rendered by a court of competent jurisdiction; (2) an
identity of the causes of action; and (3) an identity of parties or their privies.” Walczak v.
Chicago Bd. of Educ., 739 F.3d 1013, 1016 (7th Cir. 2014); see Cooney v. Rossiter, 986 N.E.2d
618, 621 (Ill. 2012). The district court rejected this affirmative defense, see Young‐Gibson v.
Bd. of Educ. of City of Chicago, No. 11 C 8982, 2013 WL 4606785, at *5 (N.D. Ill. Aug. 29, 2013),
on the understanding that the state‐court litigation was ongoing, a point that the Board
nowhere acknowledges in its brief. And as far as we can tell, the state litigation appears to
be pending even now. The Board does not assert any error in the district court’s reasoning
 Nos. 13‐2465 & 13‐3140                                                                       Page 6


that claim preclusion could not apply without a final judgment; thus, the Board has waived
any appellate argument about that analysis. See G & S Holdings LLC v. Cont’l Cas. Co., 697
F.3d 534, 544 (7th Cir. 2012); Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 651–52
(7th Cir. 2011).

     Young‐Gibson first argues that the district court erred in granting summary judgment
on her retaliation claim under the direct method of proof. She contends that her attempted
rescission of T.D.’s suspension was protected activity because, she says, “writing a letter
complaining of disparate treatment of an employee constitutes protected activity under
Title VII.” She says on appeal that she believed that T.D.’s suspension was discriminatory
because  CPS  had  transferred  to  another  position,  instead  of  suspending,  a  Caucasian
teacher  who  was  under  investigation  for  allegedly  molesting  a  male  student.  Yet
Young‐Gibson’s only evidence at summary judgment concerning her opposition to the
suspension  was  the  letter  she  wrote  to  the  CEO  denouncing  the  treatment  of  T.D.  as
“mean‐spirited,  vicious,  and  malicious.”  That  letter  does  not  even  hint  at  a  belief  (by
Young‐Gibson or T.D.) that T.D.’s suspension was racially motivated.

     Title VII makes it unlawful for an employer “to discriminate against any individual”
because  of  the  “individual’s  race,  color,  religion,  sex,  or  national  origin,”  42  U.S.C.
§ 2000e‐2(a)(1), or to discriminate against an employee because the employee has “opposed
any  practice  made  an  unlawful  employment  practice  by  [Title  VII],”  id.  §  2000e‐3(a);
see Talanda v. KFC Nat. Mgmt. Co., 140 F.3d 1090, 1096 (7th Cir. 1998) (concerning claim of
retaliation based on plaintiff’s opposition to discrimination by employer against another
employee). Thus, a jury could not reasonably find that Young‐Gibson’s opposition to the
suspension was protected activity given that she submitted no evidence showing that she
had opposed the suspension because she believed reasonably and in good faith that it was
discriminatory. See Fischer v. Avanade, Inc., 519 F.3d 393, 409 (7th Cir. 2008) (explaining that
complaint to employer “must indicate” that “discrimination occurred because of sex, race,
national origin, or some other protected class” (quotation marks and citation omitted));
Tomanovich v. City of Indianapolis, 457 F.3d 656, 663–64 (7th Cir. 2006) (“[C]omplaining in
general  terms  of  discrimination  or  harassment,  without  indicating  a  connection  to  a
protected  class  or  providing  facts  sufficient  to  create  that  inference,  is  insufficient.”);
Johnson v. ITT Aerospace/Commcʹns Div. of ITT Indus., Inc., 272 F.3d 498, 501 (7th Cir. 2001)
(“[I]t is not actionable retaliation to discipline an employee for filing a frivolous charge
against the employer.”); Talanda, 140 F.3d at 1096. 
 Nos. 13‐2465 & 13‐3140                                                                        Page 7


     The Board suspended Young‐Gibson for the first time shortly after she challenged
T.D.’s  suspension  but  before  her  other  alleged  protected  activities;  thus,  her  first
suspension could not have been retaliatory. She does not assert any error in the district
court’s conclusion that her decision to send Julian’s staff to a special‐education conference
was  not  a  protected  activity.  That  leaves  her  filing  of  an  administrative  charge  of
discrimination, which the Board concedes is a protected activity.

     Young‐Gibson maintains, without disputing the district court’s reasoning, that a jury
could reasonably find from the “temporal proximity” that her protected activities caused
the Board to retaliate against her. Although rarely sufficient on its own, suspicious timing
may be circumstantial evidence of retaliation. Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th
Cir.), cert. denied, 133 S. Ct. 489, 184 (2012); Leitgen v. Franciscan Skemp Healthcare, Inc., 630
F.3d 668, 675 (7th Cir. 2011). But the timing is not suspicious here. The significant delay
between  the  time  that  Young‐Gibson  filed  the  administrative  charge  and  her  second
suspension  (7  months),  reassignment  (11  months),  and  discharge  (18  months)  would
prevent a jury from reasonably concluding, based on “temporal proximity” alone, that the
Board retaliated against her for filing the charge. See Kidwell, 679 F.3d at 967 (“[E]xtended
time gaps alone militate against allowing an inference of causation based on suspicious
timing.”); Leonard v. E. Ill. Univ., 606 F.3d 428, 432 (7th Cir. 2010) (6 months between events
not  suspicious);  Argyropoulos  v.  City  of  Alton,  539  F.3d  724,  734  (7th  Cir.  2008)  (7‐week
interval not suspicious). Moreover, Young‐Gibson did not dispute that after she filed the
charge  she  continued  to  be  insubordinate  and  that  the  state  agency  placed  Julian  on
probation for its failure to comply with special‐education and safety requirements. In light
of these significant intervening events, a jury could not reasonably accept Young‐Gibson’s
suspicious‐timing  argument.  See  Kidwell,  679  F.3d  at  967  (“[T]he  evidence  shows  that
[plaintiff]’s own aberrant actions or other intervening circumstances led to the negative
responses.”); Davis v. Time Warner Cable of Se. Wis., L.P., 651 F.3d 664, 675 (7th Cir. 2011)
(same). 

     Young‐Gibson also argues on appeal that a slew of other “circumstantial” evidence
would allow a jury reasonably to conclude that the Board retaliated against her. She says
that it was “disingenuous” for the Board to reassign her to an administrative post before
students’ standardized test scores and grades were determined at the end of the school
year. She argues that the state agency “issued a bogus letter” in September 2008 stating that
Julian’s probationary status had worsened. She also appears to contend that Julian would
have corrected its deficiencies and avoided probation had the state agency not waited 18
months to issue a report of its March 2007 review of the school. This “suspicious deviation
 Nos. 13‐2465 & 13‐3140                                                                      Page 8


in policy” on the part of the state agency, she alleges, is somehow attributable to the Board.
Furthermore, she asserts, the Board’s failure to comply with the removal procedures of 105
ILL.  COMP.  STAT.  5/34‐85  is  circumstantial  evidence  of  retaliation.  She  also  says  that  a
supervisor  never  evaluated  the  “principal  performance  goals”  she  developed  or  her
implementation  of  the  CPS  School  Improvement  Plan  for  Advancing  Academic
Achievement. She asserts that a supervisor who disciplined her for failing to correct safety
issues  was actually unconcerned about safety because the  supervisor  “coerced”  her  to
readmit a student who had threatened to bomb the school and shoot teachers. She also says
that a supervisor testified falsely at Young‐Gibson’s removal hearing that Julian had been
on probation for 4 years when Young‐Gibson became principal. 

     Young‐Gibson submitted no evidence in support of many of these assertions, some of
which she presents for the first time on appeal. None of this is evidence that the Board
retaliated against her. Moreover, the Illinois appellate court already has held that the Board
was  not  required  to  comply  with  the  procedures  of  §  5/34‐85  when  it  discharged  her.
Young‐Gibson, 959 N.E.2d at 764.

    Young‐Gibson further argues that at a hearing in February 2013 the district court did
not give her “an opportunity to offer proof,” including “omitted deposition pages and
other documents in support of her case.” Discovery had closed four months earlier, and
Young‐Gibson never moved to extend discovery. Yet she says now that she wished to
submit additional evidence at the hearing but that the court ignored her while it discussed
other matters with opposing counsel. If she wished to submit additional evidence, she
should have filed a motion to that effect.1

    Finally, Young‐Gibson maintains on appeal that the Board violated her right to due
process when, without notice or a hearing, it reassigned her to the administrative post at
a regional office. By reassigning her, she says, the Board removed her as principal and
terminated  her  principal’s  contract.  Her  contract,  she  contends,  afforded  her  a
constitutionally protected property interest in continued employment as Julian’s principal
during  the  four‐year  term  of  the  contract.  (She  notes  that  the  contract  provides  that
reassignment is one method by which the agreement could be terminated.) To prevail on

       1
           Young‐Gibson  added at oral argument that she recently filed a motion in the
district  court  to  supplement  the  record  on  appeal  with  additional  testimony  from  her
deposition. The district court has not yet ruled on that motion, but we are confident that
the evidence, even if admissible on appeal, could not possibly be helpful.   
 Nos. 13‐2465 & 13‐3140                                                                   Page 9


this claim, Young‐Gibson would have to establish a constitutionally protected property
interest that was taken away without due process. See Khan v. Bland, 630 F.3d 519, 527 (7th
Cir. 2010); Barrows v. Wiley, 478 F.3d 776, 780 (7th Cir. 2007).

     Decisions from this court explain that a public jobholder with a contract guaranteeing
continued  employment  in  a  specific  position  subject  to  removal  only  for  cause  has  a
property interest in fulfilling that contract in accordance with its terms. Bordelon v. Chicago
Sch. Reform Bd. of Trs., 233 F.3d 524, 530 (7th Cir. 2000); Head v. Chicago Sch. Reform Bd. of
Trs., 225 F.3d 794, 803 (7th Cir. 2000); Jones v. City of Gary, Ind., 57 F.3d 1435, 1440–41 (7th
Cir. 1995). Young‐Gibson was under contract to serve as principal at Julian for four years
but, in addition to being subject to removal for cause, also faced “removal, reassignment,
layoff or dismissal” because of the school’s probationary status. See 105 ILL. COMP. STAT.
5/34‐8.3, 5/34‐8.4. We could not find any decision, state or federal, discussing whether a
contract permitting an Illinois teacher or administrator to be reassigned or fired because
of a school’s probationary status nevertheless gives that employee a property interest in
continued employment in a specific position. But even if Young‐Gibson’s contract gave her
such an interest, the district court properly concluded that she did not present evidence
that  would  permit  a  jury  reasonably  to  find  that  she  suffered  economic  loss  from  the
reassignment. See Barrows, 478 F.3d at 780 (explaining that plaintiff must demonstrate that
deprivation caused “some economic loss” or “identifiable impact on [her] future income
or economic benefits”); Bordelon, 233 F.3d at 530 (“[T]o be actionable under the due process
clause, the deprivation of a public employee’s property interest in continued employment
must be more than de minimis.”); Swick v. City of Chicago, 11 F.3d 85, 87 (7th Cir. 1993)
(explaining  that  Due  Process  Clause  does  not  protect  “purely  dignitary  or  otherwise
nonpecuniary dimensions of employment”). Young‐Gibson conceded that she received her
full salary until the Board discharged her after a hearing, and though she alleged that
during her reassignment the Board withheld a travel allowance available to principals, as
the  court  reasoned,  she  did  not  submit  evidence  showing  that  she  experienced  any
economic harm as a result. See Deen v. Darosa, 414 F.3d 731, 734 (7th Cir. 2005) (“[A] job
action that causes no pecuniary loss whatsoever does not implicate the Constitution.”).
Thus, the district court properly concluded that a jury could not reasonably find that the
Board violated her right to due process.

    Young‐Gibson’s arguments on appeal lack merit. Accordingly, the judgment in appeal
No. 13‐2465 is AFFIRMED, and appeal No. 13‐3140 is DISMISSED.